Citation Nr: 9929566	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-10 149	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Whether the veteran has submitted a well-grounded claim for 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from November 1959 to March 
1963.  



The veteran initially filed his claim for benefits in June 
1992.  His claim has been subjected to a VA-wide stay of 
cases affected by Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 1456 (Fed. 
Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 S. Ct. 552 
(1994).  

This matter comes before the Board on appeal from a May 1995 
rating decision by the RO in Albuquerque, New Mexico denying 
the veteran's claim for compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151.  

This matter was before the Board in July 1997 at which time 
it was remanded for additional development.  

In September 1998 the RO affirmed the denial of entitlement 
to compensation benefits pursuant to the criteria of 
38 U.S.C.A. § 1151 previously entered.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The claim of entitlement to compensation benefits pursuant to 
the criteria of 38 U.S.C.A. § 1151 is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
the criteria of 38 U.S.C.A. § 1151 is not well grounded.  38 
U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

As the veteran's claim for benefits under 38 U.S.C.A. § 1151 
was filed before October 1997, his claim must be adjudicated 
under the provisions of 38 U.S.C.A. § 1151 as they existed 
prior to that date.  VAOPGCPREC 40-97.  

Any veteran who shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  VA's action is not the cause of the disability in 
those situations."



In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.  

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

The provisions of 38 C.F.R. § 3.358 were amended to provide 
as follows:

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:

(1)  The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim 
for compensation is based will be 
compared with the subsequent 
physical condition resulting from 
the disease or injury, each body 
part involved being considered 
separately.  

(i)  As applied to 
examinations, the physical 
condition prior to the disease 
or injury will be the condition 
at time of beginning the 
physical examination as a 
result of which the disease or 
injury was sustained.  

(ii)  As applied to medical or 
surgical treatment, the 
physical condition prior to the 
disease or injury will be the 
condition which the specific 
medical or surgical treatment 
was designed to relieve.  

(2)  Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., 
was authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  

(1)  It will be necessary to show 
that the additional disability is 
actually the result of such disease 
or injury or an aggravation of an 
existing disease or injury and not 
merely coincidental therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make 
the additional disability 
compensable in the absence of proof 
that it resulted from disease or 
injury or an aggravation of an 
existing disease or injury suffered 
as the result of training, 
hospitalization, medical or surgical 
treatment, or examination.  

(3)  Compensation is not payable for 
the necessary consequences of 
medical or surgical treatment or 
examination properly administered 
with the express or implied consent 
of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those 
which are certain to result from, or 
were intended to result from, the 
examination or medical or surgical 
treatment administered.  
Consequences otherwise certain or 
intended to result from a treatment 
will not be considered uncertain or 
unintended solely because it had not 
been determined at the time consent 
was given whether that treatment 
would in fact be administered.  

38 C.F.R. § 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. § 
3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

On July 25, 1990, the veteran was hospitalized by VA with 
complaints of neck pain with radiation of 2-years duration.  
A herniated nucleus pulposus of the cervical spine was 
identified.  A consent form (SF 522) for the impending 
surgery was signed by the veteran on July 25, 1990.  A signed 
pre-operative note of the same date showed that the veteran 
had been advised of the surgical risks by a physician.  The 
note reflects that the risks included, but were not limited 
to, cord injury/paralysis, vascular injury, 
tracheal/esophageal injury, or hoarseness due to stretching 
of recurrent laryngeal nerve.  This note was signed by the 
same physician who later assisted with the veteran's surgery 
on the following day.  

The veteran underwent an anterior C6-7 cervical diskectomy 
with interbody fusion using autogenous iliac crest bone graft 
at a VA hospital on July 26, 1990.  Complications included a 
small dural tear.  Postoperative procedures included magnetic 
resonance imagings (MRI's) on 3 occasions, including MRI's of 
the head and the cervical spine with gadolinium, a computed 
axial tomography (CAT) scan of the head and neurology and 
neuro-ophthalmology consultations.  He also underwent spinal 
taps on 3 occasions, one in August 1990, and two in September 
1990.  

The veteran was released from the hospital on September 25, 
1990.  The discharges diagnoses were reported as follows:  
(1) Elective C5-6 Anterior Cervical Diskectomy and Fusion ( 
the operation report shows C6-7 diskectomy.); (2) VI Nerve 
Palsy; (3) Dural Tear; and (4) Alcoholic Cerebellar 
Degeneration.  

The record shows that prior to the surgery the veteran had 
been working as a construction worker.  After the surgery, he 
complained of headaches, double vision, weakness of his upper 
extremities, and gait instability requiring the use of a 
wheelchair.  

The veteran filed his claim under § 1151 in June 1992.  He 
claimed that he had additional disability as the result of a 
dural tear during VA surgery in July 1990, or as the result 
of the second spinal tap in September 1990.  He alleged that 
he was able to walk and work prior to the VA treatment in 
1990, but subsequent thereto he could no longer walk or work.  

By rating decision dated in May 1995, the RO denied the 
veteran's claim for compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151.  The RO found that his 
post-operative symptomatology was essentially the same as the 
pre-operative findings and was attributable to the alcoholic 
cerebellar degeneration that was present prior to the 
surgery.  

Private medical records for 1993-97 reflect that the veteran 
received treatment for complaints with respect to his 
cervical and lumbar spines.  However, these same records do 
not relate the identified disabilities to any VA treatment 
received in 1990 or subsequently.  

VA treatment records from 1990 to 1998 also show treatment 
for complaints relating to the cervical and lumbar spines, 
but again there is no competent medical evidence or opinion 
in this material relating any identified disability to the 
veteran's VA treatment in July 1990 or subsequently.  

In 1998, the RO requested a VA medical opinion as to whether 
there was additional disability present as a result of the 
July 1990 surgery or subsequent spinal taps.  A VA physician 
reviewed the complete medical records and in April 1998 
furnished a fairly detailed history of the veteran's 
treatment history from July 1990 onward.  However, the 
physician did not provide the requested medical opinion as to 
whether there was additional disability present as a result 
of the July 1990 surgery or subsequent spinal taps.  The 
claims file was returned to the VA physician for compliance.  
In an addendum, dated in August 1998, the VA physician noted 
that he had again reviewed all of the records and based on 
his review it was impossible to determine whether any present 
disabilities are due to the surgery performed in July 1990.  

Analysis

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of entitlement to compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151.  

A well-grounded claim is one which is plausible, meritorious 
on its own, or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the United States Court of Appeals for 
Veteran Claims (Court) held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  

The Court pointed out that the VA benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence.  If a well-grounded claim has not been presented, 
the appeal with respect to that issue must fail.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) held that "evidentiary 
assertions [by the veteran] must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion."  

The veteran contends, in essence, that he has surgery or 
spinal tap complications resulting from VA medical treatment 
administered during hospitalization beginning in July 1990. 
It is argued that postoperatively, he was worse off than he 
was prior to his surgery.  While the medical records show 
that the veteran's condition worsened subsequent to his 
surgery, it is not shown by any competent medical evidence 
that such worsening was the result of the surgery or other VA 
treatment.  The salient point here is that the veteran's 
statements are not competent evidence with respect to medical 
causation as he is not qualified to offer medical opinion or 
diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

While the veteran's contentions that additional disability 
has resulted from the July 1990 surgery or a subsequent 
spinal tap have been considered, he is not medically 
competent to opine as to the etiology of the claimed 
disabilities.  The evidentiary assertions by appellant as to 
his § 1151 claim are clearly beyond the competence of the 
person making the assertion.  Espiritu, supra.  

Further, the veteran has furnished no competent medical 
evidence or opinion in support of his claim for § 1151 
benefits, nor is such otherwise shown in the record.  In 
fact, there is a medical opinion to the contrary.  As noted 
above, after reviewing the entire record, the VA physician 
opined in August 1998, that it was impossible to determine 
whether present disabilities were attributable to the 
veteran's 1990 VA treatment.  Thus, there is no competent 
medical evidence to support the veteran's claim for § 1151 
benefits.  

The law requires that there be some causal nexus between VA 
treatment and disability.  In other words, in order to be 
entitled to benefits pursuant to 38 U.S.C.A. § 1151, it must 
be shown that after VA treatment there is additional 
disability attributable to the VA treatment.  In the present 
case, this nexus is not shown.  

The Board would also note that while a medical history 
favorable to the veteran's claim has been subsequently 
reported, this history is not shown to be based on any 
medical evidence or opinion of record, but rather solely on a 
history provided by the veteran.  

It should also be pointed out that appellant and his 
representative have been informed by the RO at various stages 
of the proceedings beginning with the initial notice of 
denial in July 1995 that the claim was not well grounded.  In 
the Statement of the Case of January 1996, it was noted that 
there was no competent evidence to show that additional 
disability resulted from the July 1990 VA surgery in 
question.  That Statement of the Case also included the 
provisions of law setting out the veteran's responsibility 
for filing a well-grounded claim; applicable laws and 
regulations; and specifically referred to the lack of 
evidence indicating that appellant had any additional 
disability resulting from VA treatment.  

It is therefore apparent that they were knowledgeable 
regarding the necessity of competent evidence to support this 
§ 1151 benefits claim.  Thus, it is concluded that the 
veteran and his representative had notice of the type of 
information needed to support the claim.  See Robinette; and 
Epps.  Further, the veteran has not informed VA of the 
existence of any specific known and competent evidence which 
has not already been obtained and/or requested that would 
render this § 1151 benefits claim well grounded.  38 U.S.C.A. 
§ 5103(a) (West 1991);  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

Thus, while the record shows that the veteran did have an 
increase in disability subsequent to his VA treatment in 
1990, there is no competent medical evidence to link such 
disability to said VA treatment.  

Accordingly, since appellant has not met the initial burden 
of submitting evidence to justify a belief by a fair and 
impartial individual that the claim for entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving complications from cervical 
spine surgery or spinal taps during VA hospitalization 
beginning in July 1990 is well grounded, the § 1151 claim is 
denied.  Grottveit; and Grivois.  

As the veteran's claim for compensation benefits pursuant to 
the criteria of 38 U.S.C.A. § 1151 is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

